             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      WESTERN DIVISION

TASHAUN YANCY                                               PLAINTIFF

v.                         No. 4:18-cv-587-DPM

DOC HOLLADAY,
Pulaski County Jail                                       DEFENDANT

                                 ORDER
     Yancy hasn't responded to the recommendation; his mail is being
returned undelivered. NQ 11. Unopposed recommendation, NQ 10,
adopted.    FED.   R. CIV. P. 72(b) (1983 addition to advisory committee
notes).    Yancy's complaint will be dismissed without prejudice for
                                                     II
failure to state a claim. This dismissal counts as a strike" within the
meaning of 28 U.S.C. § 1915(g). An in forma pauperis appeal from this
Order and accompanying Judgment would not be taken in good faith.
28 U.S.C. § 1915(a)(3).
     So Ordered.


                                        D.P. Marshall J/
                                        United States District Judge
